Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 4/2/2018. Claims 1-21 are pending. Priority date: 3/31/2017

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1 (similar, claim 11), terms “spatially-extended” and “spatially-constrained”, essential to the invention, are not defined in the spec, neither are they defined in the claims. The claim may be 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 6, 13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 4 and 5, the term “the approximation” lacks antecedent basis. In claim 6, the term “approximately the same signal” renders the scope of the claim indefinite. The term “approximately” may be deleted. In claim 13, the term “the first temporal filter” is not defined in claim 11 and lacks antecedent basis. Corrections are needed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Iakymchuk et al. (“Simplified spiking neural network architecture and STDP learning algorithm applied to image classification”, EURASIP Journal on Image and Video Processing, 2015, pages: 11), hereinafter Iakymchuk.

1. A method for simplifying a neural network model, the method comprising:
providing the neural network model to be simplified, the neural network model comprising a first, spatially-extended neuron having an arborized projection that connects to a second neuron and to a third neuron (Iakymchuk: e.g., page 4, sec 3, computing a simplified spiking neutral mode interest providing the neural network model to be simplified, where page 3, Fig 1B, the neural synapses of the upper and lower yellow color neurons that  computes the membrane potential for the neuron of the next layer interprets a first, spatially-extended neuron having an arborized projection that connects to a second neuron and to a third neuron),
wherein the arborized projection is to convey input from the second neuron and the third neuron to the first neuron (Iakymchuk: e.g., page 3, Fig 1B, the upper and lower yellow-color nodes and the green color interpret the arborized projection is to convey input from the second neuron and the third neuron to the first neuron);
defining a first temporal filter for the conveyance of input from the second neuron to the first, spatially-extended neuron along the arborized projection (Iakymchuk: e.g., page 3 EQ (4), determining the function of wij and Δtij corresponding to the second neuron in LIF to compute the membrane potential interprets defining a first temporal filter for the conveyance of input from the second neuron to the first, spatially-extended neuron along the arborized projection);
defining a second temporal filter for the conveyance of input from the third neuron to the first, spatially-extended neuron along the arborized projection, wherein the first temporal filter differs from the second temporal filter (Iakymchuk: e.g., page 3 EQ (4), determining the function of wij and Δtij corresponding to the third neuron in LIF to compute the membrane potential interprets defining a second temporal filter for the conveyance of input from the third neuron to the first, spatially-extended neuron along the arborized projection);
replacing, in the neural network model (Iakymchuk: e.g., page 3, EQ (4), page 4, EQ (5), replacing the LIF EQ (4) with the simplified model EQ (5)),
a) the first, spatially-extended neuron with a first, spatially-constrained neuron (Iakymchuk: e.g., page 3, Fig 1, page 4, EQ (5), the node that implements the simplified version by EQ (5)), and
b) the arborized projection with
i) a first connection extending between the first, spatially-constrained neuron and the second neuron, wherein the first connection filters input from the second neuron in accordance with the first temporal filter (Iakymchuk: e.g., page 3, Fig 1B, the synapsis connecting the upper neuron with the neuron of the next layer interprets a first connection extending between the first, spatially-constrained neuron and the second neuron, where page 4, EQ (5), the connection that changes the membrane potential by a value of synaptic weight interprets the first connection filters input from the second neuron in accordance with the first temporal filter) and
ii) a second connection extending between the first spatially-constrained neuron and the third neuron, wherein the second connection filters input from the third neuron in accordance with the second temporal filter (Iakymchuk: e.g., page 3, Fig 1B, the synapsis connecting the lower neuron with the neuron of the next layer interprets a second connection extending between the first spatially-constrained neuron and the third neuron, where page 4, EQ (5), the connection that changes the membrane potential by a value of synaptic weight interprets the second connection filters input from the third neuron in accordance with the second temporal filter).

11. A method for simplifying a neural network model, the method comprising:
providing the neural network model to be simplified, the neural network model comprising a first, spatially-extended neuron having an arborized projection that connects to a second neuron and to a third neuron (Iakymchuk: e.g., page 4, sec 3, computing a simplified spiking neutral mode interest providing the neural network model to be simplified, where page 3, Fig 1B, the neural synapses of the upper and lower yellow color neurons that  computes the membrane potential for the neuron of the next layer interprets a first, spatially-extended neuron having an arborized projection that connects to a second neuron and to a third neuron),
wherein the arborized projection is to convey input from the second neuron and the third neuron to the first neuron (Iakymchuk: e.g., page 3, Fig 1B, the upper and lower yellow-color nodes and the green color interpret the arborized projection is to convey input from the second neuron and the third neuron to the first neuron);
defining a first weight for the conveyance of input from the second neuron to the first, spatially-extended neuron along the arborized projection (Iakymchuk: e.g., page 3 EQ (4), determining the function of wij and Δtij corresponding to the second neuron in LIF to compute the membrane potential);
defining a second weight for the conveyance of input from the third neuron to the first, spatially-extended neuron along the arborized projection (Iakymchuk: e.g., page 3 EQ (4), determining the function of wij and Δtij corresponding to the third neuron in LIF to compute the membrane potential), wherein the first weight differs from the second weight;
replacing, in the neural network model (Iakymchuk: e.g., page 3, EQ (4), page 4, EQ (5), replacing the LIF EQ (4) with the simplified model EQ (5)),
a) the first, spatially-extended neuron with a first, spatially-constrained neuron (Iakymchuk: e.g., page 3, Fig 1, page 4, EQ (5), the node that implements the simplified version by EQ (5)), and
b) the arborized projection with
i) a first connection extending between the first, spatially-constrained neuron and the second neuron, wherein the first connection weights input from the second neuron in accordance with the first weight (Iakymchuk: e.g., page 3, Fig 1B, the synapsis connecting the upper neuron with the neuron of the next layer interprets a first connection extending between the first, spatially-constrained neuron and the second neuron, where page 4, EQ (5), the connection that changes the membrane potential by a value of synaptic weight interprets the first connection filters input from the second neuron in accordance with the first weight) and
ii) a second connection extending between the first, spatially-constrained neuron and the third neuron, wherein the second connection weights input from the third neuron in accordance with the second weight (Iakymchuk: e.g., page 3, Fig 1B, the synapsis connecting the lower neuron with the neuron of the next layer interprets a second connection extending between the first spatially-constrained neuron and the third neuron, where page 4, EQ (5), the connection that changes the membrane potential by a value of synaptic weight interprets the second connection filters input from the third neuron in accordance with the second weight).


8. The method of claim 1, wherein the first, spatially-constrained neuron is a point neuron model (Iakymchuk: e.g., page 2, sec 2, a spiking neural network is an example of a point neuron model).

10. The method of claim 1, further comprising: defining a first delay for the conveyance of input from the second neuron to the first, spatially-extended neuron along the arborized projection (Iakymchuk: e.g., page 3, EQ (3), the delay, dji, corresponding to the second neuron); and defining a second delay for the conveyance of input from the third neuron to the first, spatially-extended neuron along the arborized projection, wherein the first delay differs from the second delay (Iakymchuk: e.g., page 3, EQ (3), the delay, dji, corresponding to the third neuron, which is different from the delay of the second neuron).

14. The method of claim 11, wherein: the first, spatially-extended neuron comprises a plurality of arborized projections that each connects to a plurality of other neurons; and the method further comprises defining respective temporal filters for each connection of each of the arborized projections (Iakymchuk: e.g., page 3, Fig 1, page 6, Fig 8, the STDP connectivity between neural nodes) and replacing, in the neural network model, the arborized projections with connections that extend between the first, spatially-constrained neuron and respective of the plurality of other neurons (Iakymchuk: e.g., page 4, EQ (5), replacing the LIF model of EQ (4) with the simplified model), wherein each connection filters input from one of the neurons in accordance with the respective temporal filter (Iakymchuk: e.g., page 3, Fig 1, computing the spikes for each input neuron using the adapted weights interprets each connection filters input from one of the neurons in accordance with the respective temporal filter).

15. The method of claim 11, wherein: the neural network model to be simplified comprises a plurality of spatially-extended neurons each having at least one arborized projection that connects to others of the neurons (Iakymchuk: e.g., page 3, Fig 1, page 6, Fig 8, the STDP connectivity between neural nodes) and  the method further comprises defining temporal filters for each of the connections of the arborized projections and replacing, in the neural network model, the arborized projections with connections extending between spatially- constrained replacements for the spatially-extended neurons (Iakymchuk: e.g., page 4, EQ (5), replacing the LIF model of EQ (4) with the simplified model), wherein each connection filters input in accordance with a Iakymchuk: e.g., page 3, Fig 1, computing the spikes for each input neuron using the adapted weights interprets each connection filters input in accordance with a respective of the temporal filters).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over 
Iakymchuk, in view of Annapureddy (US 20160019456).

2. The method of claim 1, Iakymchuk does not expressly disclose, but Annapureddy  discloses wherein the first and second temporal filters are convolutional filters (Annapureddy: e.g., [0095], convolution function for the filter). Nonetheless, Iakymchuk teaches synaptic weight adaptation based on STDP for learning. It would have been obvious for one of ordinary skill in the art, having Iakymchuk and  Annapureddy before the effective filing date, to combine Annapureddy with Iakymchuk to improve the performance of the simplified spiking neural network in Iakymchuk.

3. The method of claim 1, wherein the first and second temporal filters are exponential functions (Annapureddy: e.g., [0044], weight as exponential decay). Nonetheless, .

Claim Objections
Claims 4-7, 9, 12-13 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	March 31, 2021